  Case: 4:21-cv-00647-RLW Doc. #: 4 Filed: 07/27/21 Page: 1 of 2 PageID #: 18




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

GERALD R. CARROLL,                                )
                                                  )
               Movant,                            )
                                                  )
       v.                                         )           No. 4:21-CV-647-RLW
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Self-represented movant Gerald R.

Carroll submitted a letter, dated June 2, 2021, in his closed criminal case, U.S. v. Carroll, Case

No. 4:98-CR-351-RLW-1 (E.D. Mo.). The letter sought relief from judgment pursuant to United

States v. Booker, 543 U.S. 2020 (2005). In the interests of justice, the Court construed the letter as

a motion for relief from judgment, administratively terminated the motion, and opened the instant

civil action under 28 U.S.C. § 2255. (ECF No. 1).

       On June 11, 2021, the Court directed movant to inform the Court, in writing, if he consented

to the characterization of his letter as a motion to vacate, set aside, or correct sentence under

§ 2255. (ECF No. 3). See Morales v. United States, 304 F.3d 764, 767 (8th Cir. 2002) (when a

court sua sponte characterizes a filing as a § 2255 motion, the Court must provide movant with the

opportunity to either consent to the classification or withdraw the filing). If plaintiff consented to

the characterization, the Court further directed him to file an amended § 2255 motion on a Court-

provided form. Movant was informed that if he failed to give his timely consent, this action would

be dismissed without prejudice.
  Case: 4:21-cv-00647-RLW Doc. #: 4 Filed: 07/27/21 Page: 2 of 2 PageID #: 19




       Plaintiff has not complied as directed, and the time for doing so has passed. Consequently,

the Court will dismiss this action without further proceedings.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.




                                                        _______________________________
                                                        RONNIE L. WHITE
                                                        UNIED STATES DISTRICT JUDGE

Dated this 27th day of July, 2021.
